                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MORRIS ROBERSON,                                  Case No. 16-cv-01087-EMC
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS’
                                   9             v.                                        MOTION FOR SUMMARY
                                                                                           JUDGMENT
                                  10     HUGHES, et al.,
                                                                                           Docket No. 64
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                      I.      INTRODUCTION

                                  15          In this pro se prisoner’s civil rights action for damages, Morris Roberson complains about

                                  16   prison officials’ handling of a disciplinary charge, administrative segregation, and housing

                                  17   decisions. Defendants now move for summary judgment and Mr. Roberson opposes the motion.

                                  18   For the reasons discussed below, Defendants’ motion for summary judgment will be granted and

                                  19   judgment entered in their favor.

                                  20                                      II.      BACKGROUND

                                  21   A.     The Claims For Relief

                                  22          The Court has found three cognizable due process claims in this action: (1) a claim that

                                  23   hearing officer Meredith violated Mr. Roberson’s right to due process at a disciplinary rehearing

                                  24   on September 6, 2012; (2) a claim that Defendants Lopez, Hughes, and Garcia violated Mr.

                                  25   Roberson’s right to due process by failing to prevent his transfer to the Corcoran SHU after he

                                  26   informed them that the SHU term was premised on a disciplinary decision that had been set aside;

                                  27   and (3) a due process claim against Defendants Mascarenas and Sandor for failing to release Mr.

                                  28   Roberson from the SHU once he informed them that his SHU term was premised on a disciplinary
                                   1   decision that had been set aside. See Docket No. 17.1

                                   2            The second and third claims are based on a sequence of events. Although there are many

                                   3   details – in part because the division of labor in the California prison system allocates decision-

                                   4   making to a variety of officials -- it helps to have a basic roadmap about the nature of the claims

                                   5   asserted in this case. The basic sequence of events that unfolded over several months in 2012 is as

                                   6   follows:

                                   7               1. Mr. Roberson allegedly participated in a riot and was put in administrative

                                   8                   segregation that day pending resolution of a disciplinary charge against him;

                                   9               2. A hearing was held and Mr. Roberson was found guilty of rioting, was assessed a

                                  10                   90-day loss of credits, and was referred to the classification committee;

                                  11               3. The classification committee imposed a 5-month SHU term for the disciplinary

                                  12                   offense and an indeterminate SHU term for him being a disruptive inmate (because
Northern District of California
 United States District Court




                                  13                   this was his second rioting offense);

                                  14               4. The disciplinary decision was vacated and ordered reheard because of a procedural

                                  15                   deficiency at the original hearing;

                                  16               5. A rehearing was held, at which Mr. Roberson again was found guilty of rioting;

                                  17                   and

                                  18               6. Mr. Roberson was then sent to the SHU.

                                  19            Mr. Roberson’s theory is basically that, once the original disciplinary decision was

                                  20   vacated, the SHU terms assessed by the classification committee should have been vacated and

                                  21   that it was improper to send him to the SHU without holding a new classification hearing even

                                  22   though he was found guilty at the rehearing on disciplinary charge on which the SHU terms were

                                  23   based.

                                  24

                                  25   1
                                        Mr. Roberson attempts to introduce matters outside the scope of this action in his opposition
                                  26   papers. He states in his declaration that he was put in the behavior management unit on some
                                       unidentified date, see Docket No. 85 at 7, but his evidence shows that that decision was made at a
                                  27   different prison (CSATF) by persons who are not defendants in this action, see Docket No. 12 at
                                       52; Docket No. 85 at 34. The Court disregards his discussion of his placement in the behavior
                                  28   management unit because the amended complaint does not allege any facts or claim about that
                                       placement.
                                                                                         2
                                   1   B.     The Facts

                                   2          The following facts are undisputed unless otherwise noted.

                                   3          1.      The Parties and Relevant Time Period

                                   4          The relevant time period in this action is from April 22, 2012 through about April 2013,

                                   5   although almost all of the important events happened in 2012.

                                   6          Mr. Roberson was a prisoner housed at Salinas Valley State Prison until he was transferred

                                   7   to the security housing unit (SHU) at Corcoran State Prison on September 11, 2012.

                                   8          There are six Defendants remaining in this action. Correctional counselor Hughes,

                                   9   correctional counselor Garcia, and correctional sergeant Lopez worked in the administrative

                                  10   segregation unit at Salinas Valley. Correctional lieutenant Meredith acted as the senior hearing

                                  11   officer at the September 6, 2012, rehearing at Salinas Valley on the rule violation report issued to

                                  12   Mr. Roberson. Correctional counselor Mascarenas reviewed inmate files at Corcoran and made
Northern District of California
 United States District Court




                                  13   recommendations to classification committees about those inmates, including Mr. Roberson.

                                  14   Defendant Sandor worked as the chief deputy warden at Corcoran during the relevant time, and

                                  15   chaired three of Mr. Roberson’s classification committee hearings.

                                  16          2.      Mr. Roberson’s 2011 Rioting Offense

                                  17          A riot involving about two dozen inmates occurred at Salinas Valley on January 20, 2011.

                                  18   A rule violation report (RVR) was issued to Mr. Roberson, charging him with participating in that

                                  19   riot. Docket No. 79 at 6-9, 15. He was found guilty and assessed a 90-day loss of credits.

                                  20          3.      The April 22 Riot and the Consequences for Mr. Roberson

                                  21          A riot occurred on April 22, 2012, at Salinas Valley. According to the Incident Report, 14

                                  22   inmates were involved, including Mr. Roberson. Id. at 29.

                                  23          On that same day, Mr. Roberson was placed in the administrative segregation unit

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         3
                                   1   (ad-seg).2 A CDCR-114D3 was issued to him that day, explaining that he was being placed ad-seg

                                   2   because he and 13 other “Black (Crip) inmates” had been observed by staff fighting in the yard

                                   3   and refusing to get down on the ground when ordered to do so. Id. at 31. The CDCR-114D

                                   4   stated: “Due to the aforementioned, your continued presence on Facility ‘C’ is deemed a threat to

                                   5   the safety and security of the institution, staff, and inmate population. Therefore, you will remain

                                   6   in [ad-seg until] the completion of the RVR/D.A. disciplinary process and administrative review

                                   7   for your future appropriate housing and programming needs.” Id. The ad-seg placement was

                                   8   approved on April 23 by a facility captain. Id.

                                   9          On April 26, 2012, the Institutional Classification Committee (ICC)4 met with Mr.

                                  10   Roberson for an initial review of his ad-seg placement. The ICC decided to request a 90-day

                                  11   extension of Mr. Roberson’s ad-seg placement to allow time to complete the disciplinary process

                                  12   for Mr. Roberson’s participation in the April 22 riot. Docket No. 79 at 32. The ICC thus referred
Northern District of California
 United States District Court




                                  13   the matter to the classification staff representative (CSR) for approval of the 90-day ad-seg

                                  14   extension. Id.5 The CSR approved the 90-day ad-seg extension. Id. at 33.

                                  15          A rules violation report (RVR) was issued to Mr. Roberson on May 2, 2012, charging him

                                  16   with “participation in a riot” on April 22, 2012. Id. at 34. The RVR was written by correctional

                                  17   officer (C/O) Murphy, who described the fighting occurring that day on the yard, including two

                                  18
                                  19   2
                                         Placement in ad-seg was authorized in the CDCR’s Operations Manual, which provided: “When
                                  20   an inmate’s presence in an institution’s inmate general population presents an immediate threat to
                                       the safety of the inmate or others, endangers institution security or jeopardizes the integrity of an
                                  21   investigation of an alleged serious misconduct or criminal activity, the inmate shall be
                                       immediately removed from general population and be placed in AD-SEG.” Docket No. 79 at 103
                                  22   (CDCR DOM § 52080.24); accord Cal. Code Regs. tit. 15, § 3335 (as amended through June 10,
                                       2011).
                                  23   3
                                         A CDCR-114D is the form number for a form entitled “administrative segregation unit
                                  24   placement notice.” The form has a several boxes to check to identify the reasons for an inmate’s
                                       placement in ad-seg, as well as an area for a narrative of the circumstances that support the reason
                                  25   for the placement in ad-seg. See, e.g., Docket No. 79 at 31.

                                  26
                                       4
                                        An ICC determines “appropriate housing placement, work assignments, custody levels, and
                                       whether an inmate was fit for a cellmate, among other factors.” Docket No. 75 at 2.
                                  27   5
                                        The CSR is an independent reviewer who reports to CDCR headquarters in Sacramento. ICC
                                  28   decisions on issues such as transfers and SHU placement must be reviewed and approved by the
                                       CSR. Docket No. 75 at 2-4.
                                                                                       4
                                   1   inmates kicking a third inmate who was “motionless on the ground while being kicked. Three

                                   2   more inmates, inmates Robinson (F-70309), Roberson (C-83614), and Williams (AE-1790), then

                                   3   ran into the scene and started fighting inmates Brown, Davis, and Richardson.” Id. Staff gave

                                   4   orders for the inmates to stop, then fired pepper spray and “40MM direct rounds” toward the

                                   5   inmates, who eventually stopped fighting and got down on the ground as ordered. Id. at 34-35.

                                   6             4.     The Original Hearing On the RVR

                                   7             An Investigative Employee (IE)6 was assigned for the RVR. See Docket No. 79 at 40.

                                   8   The IE report prepared in May 2012 stated that the IE had informed Mr. Roberson that the IE “will

                                   9   be acting as a fact finder for the Senior Hearing Officer.” Id. The IE report stated that Mr.

                                  10   Roberson “is requesting photographs of all weapons found on the yard and photographs of all

                                  11   inmates involved. He is also requesting any camera footage found on yard. Inmate ROBERSON

                                  12   also had questions for Inmate witnesses.” Id. The IE recorded the questions asked of, and the
Northern District of California
 United States District Court




                                  13   answers given by, two inmate-witnesses Mr. Roberson wanted questioned: those inmates denied

                                  14   fighting with Mr. Roberson and denied that Mr. Roberson was involved in the incident on April

                                  15   22. Id.

                                  16             On June 1, 2012, a hearing was held on the RVR. (This will sometimes be referred to as

                                  17   the “original hearing,” to distinguish it from the September 6, 2012 “rehearing” discussed later.)

                                  18   At the original hearing, Mr. Roberson was found guilty of participating in a riot and was assessed

                                  19   a 90-day loss of credits. Id. at 37. He also was “referred to ICC for program review and possible

                                  20   SHU Term Assessment.” Id.

                                  21             5.     Classification Decisions

                                  22             Under a regulation then in effect, “[a]n inmate whose conduct endangers the safety of

                                  23   others or the security of the institution shall be housed in a SHU. Cal. Code Regs. tit 15,

                                  24   § 3341.5(c) (as amended through April 5, 2012). An inmate may be assigned to the SHU if the

                                  25   “inmate has been found guilty of an offense for which a determinate term of confinement has been

                                  26
                                  27
                                       6
                                         A regulation states that an investigative employee “is designated to gather information for the
                                       senior hearing officer or disciplinary hearing committee.” Cal. Code Regs. tit. 15, § 3318(a). An
                                  28   investigative employee is different from a staff assistant, who is sometimes assigned to help the
                                       inmate, see id. at § 3318(b), although not in this case.
                                                                                          5
                                   1   assessed or is deemed to be a threat to the safety of others or the security of the institution.” Id. at

                                   2   § 3341.5(c)(1). “Assignment to a SHU may be for an indeterminate or for a fixed period of time.”

                                   3   Id. at § 3341.5(c)(2).

                                   4          A memorandum from CDCR headquarters dated August 26, 2002 -- a decade before the

                                   5   relevant events in this case -- discussed imposing indeterminate SHU terms for “disruptive

                                   6   inmates.” Docket No. 80-1 at 9. The memorandum cited § 3341.5(c) as authority, and stated that

                                   7   prison officials could consider indeterminate SHU terms for “inmates who complete a Determinate

                                   8   Security Housing Unit (SHU) term and continue to pose a threat to the safety of others or security

                                   9   of the institution. This perceived threat may be based on the inmate’s behavior while in SHU

                                  10   housing or due to the inmate’s disciplinary history while housed in the California Department of

                                  11   Corrections.” Docket No. 80-1 at 9. One of the “examples of inmates who may qualify for

                                  12   consideration of Indeterminate SHU status” was “inmates who have been . . . assessed two
Northern District of California
 United States District Court




                                  13   Determinate SHU terms for participation in a riot.” Id.

                                  14          Custody captain Hughes states in his declaration that in 2012 it was not necessary for there

                                  15   to be a guilty finding on the “RVRs for riots or SHU-able offenses . . . before an inmate was

                                  16   considered for indeterminate SHU placement”; merely being charged was sufficient for an inmate

                                  17   to receive an indeterminate SHU term. Docket No. 68 at 5. The CDCR’s Operations Manual

                                  18   provided that, when the inmate was in ad-seg due to a pending disciplinary matter, the

                                  19   classification committee hearing “shall assume the alleged misconduct or criminal activities to be

                                  20   factual as reported in the segregation order.” Docket No. 79 at 103 (DOM § 52080.27.1).

                                  21   Custody captain Hughes explains that the administrative decision under § 3341.5(c) as to whether

                                  22   the inmate posed a threat to safety and security “could be made on many factors, including being

                                  23   charged with an RVR. For example, in many cases, inmates will choose to defer a hearing on

                                  24   their RVR until they learn whether the local district attorney plans to prosecute them, because

                                  25   inmates do not want to make incriminating statements in their RVR hearing. In the meantime, the

                                  26   prison has the authority to give those inmates indeterminate SHU terms while they await the

                                  27   district attorney’s decision, even though they have not yet been found guilty of the RVR or any

                                  28   new criminal charges.” Docket No. 68 at 10.
                                                                                          6
                                   1          On June 28, 2012, Mr. Roberson appeared before the ICC again. Docket No. 79 at 43. No

                                   2   defendant participated in this ICC hearing. Mr. Roberson states that, at this hearing, the ICC

                                   3   elected to release him back to the C Yard because the RVR had not yet been completed, but he did

                                   4   not feel comfortable returning to the C Yard because C/O Murphy worked there. Docket No. 16 at

                                   5   6-7. It is undisputed, however, that he was not released to the C-yard and instead remained in ad-

                                   6   seg. The ICC report for the June 28 hearing noted that the RVR disciplinary process was not yet

                                   7   complete because, although Mr. Roberson had been found guilty, the RVR was awaiting final

                                   8   signatures and awaiting a possible referral to the district attorney for prosecution. Docket No. 79

                                   9   at 43. The ICC report noted that Mr. Roberson’s projected minimum eligible release date

                                  10   (MERD) -- apparently for the SHU term he would get for being found guilty of participating in a

                                  11   riot -- was August 15, 2012; the ICC therefore elected to retain him in ad-seg pending completion

                                  12   of the disciplinary process. Id. The CSR approved a 45-day extension in ad-seg to allow
Northern District of California
 United States District Court




                                  13   completion of the disciplinary process. Id. at 44.

                                  14          On July 13, 2012, another CDCR-114D was issued to Mr. Roberson stating that he was

                                  15   being “retained in [ad-seg] pending ICC review and a possible SHU term assessment/

                                  16   indeterminate SHU placement.” Id. at 46.

                                  17          On July 19, 2012, Mr. Roberson appeared before the ICC. The ICC noted that Mr.

                                  18   Roberson had been found guilty of participating in a riot, “a Division D and SHU-able offense,”

                                  19   and elected to impose a 5-month SHU term with a MERD of August 15, 2012, based on Mr.

                                  20   Roberson having been found guilty of participating in a riot. Id. at 48. More significantly, the

                                  21   ICC determined that Mr. Roberson had received two SHU terms for participating in two riots

                                  22   within the last two years (i.e., the riot on April 22, 2012, and the riot on January 20, 2011), and he

                                  23   thus met the criteria for indeterminate SHU placement. Id. The committee noted that Mr.

                                  24   Roberson’s “behavior clearly demonstrates a propensity for Violence and disruptive behavior

                                  25   which endangers the safety of others, as well as the security of the Institution.” Id. The ICC

                                  26   referred Mr. Roberson to a CSR with a recommendation that he be transferred to the SHU at

                                  27

                                  28
                                                                                         7
                                   1   Corcoran or Tehachapi7 “to serve an indeterminate SHU term upon completion of MERD of 8-15-

                                   2   12” on the 5-month SHU term. Id. Mr. Roberson was to be retained in ad-seg pending CSR

                                   3   review and transfer. Id.

                                   4            On July 30, 2012, the CSR approved the ICC’s recommendation for a 5-month SHU term

                                   5   plus an indeterminate SHU term. Docket No. 79 at 50. Mr. Roberson thus was “endorsed” to the

                                   6   Corcoran SHU to serve an indeterminate SHU term upon expiration of his MERD on the 5-month

                                   7   SHU term. The CSR’s note stated: “Inmate has proven to be a threat to the security of the

                                   8   institution as noted in the ICC action of 7-19-12. Please review case within 180 days for

                                   9   consideration of release from SHU.” Id. The CSR approved Mr. Roberson’s retention in ad-seg

                                  10   until his transfer to the Corcoran SHU. Id.

                                  11            6.     Inmate Appeal Succeeds In Part

                                  12            Meanwhile, Mr. Roberson had filed an inmate appeal challenging the June 1 RVR
Northern District of California
 United States District Court




                                  13   decision. Docket No. 79 at 54. He prevailed at the second level of review. Id. at 51. The second

                                  14   level reviewer determined in a decision dated August 3, 2012, that Mr. Roberson had not received

                                  15   all the procedural protections required at his original hearing on June 1 because the hearing officer

                                  16   did not address the evidence Mr. Roberson requested from the IE.

                                  17                   Therefore, based on the above, the appellant’s request for dismissal
                                                       of the RVR is partially granted; the RVR will be ordered
                                  18                   Reissue/Rehear by the Chief Disciplinary Officer (CDO). The
                                                       appellant’s request for release from Administrative Segregation Unit
                                  19                   (ASU) must be appealed separately. This appeal (SVSP-L-12-
                                                       02845) is only addressing the due process/procedural requirements
                                  20                   of the RVR. The appellant’s request for reversal of the Security
                                                       Housing Unit (SHU) term is partially granted; after reissue/rehear of
                                  21                   the RVR by the CDO, the SHU term assessed for FC12-04-0048
                                                       will be vacated. . . . The appellant’s request for any other relief is
                                  22                   denied; the only relief determined is that the RVR will be
                                                       reissued/reheard.
                                  23

                                  24   Docket No. 79 at 52.

                                  25            When Mr. Roberson received the decision, he asked a non-defendant correctional

                                  26   counselor what would happen; the non-defendant correctional counselor “indicated that most likely

                                  27

                                  28   7
                                           Salinas Valley does not have a SHU.
                                                                                         8
                                   1   [Mr. Roberson] would be issued a new CDCR-114D,” “probably go back to classification

                                   2   committee” to undo the original RVR, and would be issued a new RVR. Docket No. 16 at 8

                                   3   (emphasis added). Mr. Roberson also spoke to Defendants Hughes and Lopez, who indicated they

                                   4   were working on getting him to a classification committee before his rehearing on the disciplinary

                                   5   charge, but they did not take him to a classification committee. Docket No. 16 at 9.

                                   6          On August 8, the chief disciplinary officer issued a memorandum ordering that the RVR be

                                   7   reissued and reheard. Docket No. 79 at 58.

                                   8          Mr. Roberson remained in ad-seg. He did not receive a new CDCR-114D stating the basis

                                   9   for his ad-seg placement or a new ICC hearing. Docket No. 85 at 3.

                                  10          The RVR charging Mr. Roberson with participating in a riot on April 22, 2012, was

                                  11   reissued on August 14, 2012, by C/O Murphy. Docket No. 79 at 59.

                                  12          7.      The September 6 Rehearing on the RVR
Northern District of California
 United States District Court




                                  13          A new Investigative Employee (IE) was appointed on August 26 for the rehearing on the

                                  14   RVR. The IE report was prepared in August/September and stated that the IE had informed Mr.

                                  15   Roberson that the IE would “act as a fact finder for the Senior Hearing Officer.” Docket No. 79 at

                                  16   65. This IE report stated that Mr. Roberson did not make a statement, did not request any staff or

                                  17   inmate-witnesses be present at the hearing, and did not request that any evidence be produced at

                                  18   the hearing. Id. at 68. The IE report further stated that Mr. Roberson asked that eleven inmate-

                                  19   witnesses be asked certain questions. Id. at 65. The IE was unable to reach three of the inmate-

                                  20   witnesses and recorded the answers given by the other eight inmate-witnesses. Id. at 65-68.

                                  21   Those inmate-witnesses denied fighting with Mr. Roberson and denied that Mr. Roberson was

                                  22   involved in the April 22 riot. Id. The IE report also stated that the IE had interviewed C/O

                                  23   Murphy, who stated that, “‘[d]uring the riot, Inmate Roberson refused to prone out. He was given

                                  24   several direct orders and failed to comply until multiple O.C. grenades and Direct Impacts were

                                  25   discharged that he moved away and proned out while yelling and making gestures at the fighting

                                  26   inmates.’” Id. at 68.

                                  27          The rehearing took place on September 6, with correctional lieutenant Meredith acting as

                                  28   the senior hearing officer (SHO). Docket No. 71 at 1; Docket No. 79 at 62-64. At the hearing,
                                                                                        9
                                   1   Mr. Roberson protested that the hearing was “illegal” because he had not received a new CDCR-

                                   2   114D placement order and had not been taken back to the classification committee to have the

                                   3   original RVR vacated; Mr. Roberson also presented the August 8 memorandum ordering that the

                                   4   RVR be reissued and reheard. Docket No. 16 at 11; Docket No. 85 at 3. According to Mr.

                                   5   Roberson, sergeant Lopez made a motion behind Mr. Roberson’s back that looked to Mr.

                                   6   Roberson like sergeant Lopez was saying “no,” following which lieutenant Meredith said Mr.

                                   7   Roberson was guilty and had correctional officers take Mr. Roberson back to his cell. Docket No.

                                   8   16 at 11.

                                   9          According to the report for the rehearing, Mr. Roberson entered a “not guilty” plea to the

                                  10   charges of participating in a riot, and said “‘I wasn’t there, I was 500 yards away.’” Docket No.

                                  11   79 at 63. Lieutenant Meredith wrote that Mr. Roberson acknowledged that he had received copies

                                  12   of the RVR and Incident Report more than 24 hours in advance of the hearing, and that these
Northern District of California
 United States District Court




                                  13   reports as well as C/O Murphy’s RVR were reviewed by Mr. Roberson at the hearing. Id.

                                  14   Lieutenant Meredith wrote that Roberson did not request that witnesses or evidence be produced

                                  15   for this hearing at the time of the IE report or when he was issued the RVR, but did request a copy

                                  16   of the original IE report (from the original hearing), and it was provided. Id. Lieutenant Meredith

                                  17   found Mr. Roberson guilty of “participation in a riot,” and wrote:

                                  18                  The evidence presented at the hearing included:
                                  19                          1.) Rules Violation Report authored by Correctional Officer
                                                      D. Murphy, which states in part, “On 4/22/2012 a riot occurred on C
                                  20                  yard 1 in which Inmate ROBERSON ran into the scene of an
                                                      ongoing riot and participated in the fighting. Following the
                                  21                  deployment of chemical agents and less-lethal projectiles Inmate
                                                      ROBERSON separated from the other inmates and got down.”
                                  22
                                                              2.) SHO notes that ROBERSON stated he requested photos
                                  23                  of all weapons located on the yard following the riot but it was not
                                                      reflected in the IE report. SHO denied the request and noted that
                                  24                  Inmate ROBERSON was not charged with any weapons related
                                                      offense and the photos would not provide any material evidence to
                                  25                  the hearing.
                                  26                          3.) Inmate ROBERSON stated he requested photographs of
                                                      all inmates involved in the riot but it was not reflected in the IE
                                  27                  report. He stated the photos were to prove he was not part of the
                                                      incident. SHO denied the request and noted Inmate ROBERSON
                                  28                  was identified by name in the report of Officer D. Murphy as a
                                                                                       10
                                                      participant in the riot and providing the identification of other
                                   1                  participants would not provide any material evidence to the hearing.
                                   2                  Based on the aforementioned facts, this SHO finds the
                                                      preponderance of the evidence has been met to render and sustain a
                                   3                  finding of guilt on the charged offense of violating CCR
                                                      § 3005(d)(3); specifically, “PARTICIPATION IN A RIOT”, a
                                   4                  Division (D) offense CCR § 3323(f)(3).
                                   5   Docket No. 79 at 64. Lieutenant Meredith assessed a 90-day forfeiture of behavioral credits upon

                                   6   finding Mr. Roberson guilty. Id. at 62.

                                   7          In the ensuing days, Mr. Roberson told Defendant Garcia that he wanted to talk to

                                   8   Defendants Hughes and Lopez about being taken to a classification committee and that it was

                                   9   important that he be taken to a classification committee before being sent from ad-seg to the SHU.

                                  10   Docket No. 16 at 12. Mr. Roberson was told that they were gone, and he did not see them again

                                  11   before he was transferred to the Corcoran SHU. Id.

                                  12          8.      Mr. Roberson Goes To the Corcoran SHU
Northern District of California
 United States District Court




                                  13          On September 11, 2012, Mr. Roberson was transferred to the Corcoran SHU to serve the

                                  14   five-month SHU term followed by the indeterminate SHU term earlier assessed by the ICC on

                                  15   July 19 and approved by the CSR on July 30. (Mr. Roberson received credit toward the SHU term

                                  16   for the time he had been housed in ad-seg at Salinas Valley. As a result, he already was into his

                                  17   indeterminate SHU term when he arrived at the Corcoran SHU because his 5-month SHU term

                                  18   was treated as having finished on August 15, 2012, while he was still in ad-seg.)

                                  19          On September 19, 2012, Mr. Roberson appeared before the ICC at Corcoran for his initial

                                  20   SHU review. Docket No. 79 at 90. Defendants Sandor and Mascarenas were on that ICC. Mr.

                                  21   Roberson informed the committee that his SHU placement was improper because he had a

                                  22   memorandum order vacating the RVR, apparently referring to the August 8 memorandum

                                  23   ordering that the RVR be reissued and reheard. Docket No. 16 at 14; Docket No. 85 at 6. The

                                  24   ICC noted that Mr. Roberson had been endorsed by the CSR on July 30 to serve an indeterminate

                                  25   SHU term at Corcoran. Docket No. 79 at 90. The ICC elected to retain Mr. Roberson in the SHU

                                  26   on the indeterminate term “due to disciplinary history. Retention in SHU is based on [Mr.

                                  27   Roberson’s] release to [general population ] at this time presents an immediate threat to the safety

                                  28
                                                                                        11
                                   1   and security of self/others as well as the security of the institution.” Id. 8

                                   2           On October 31, 2012, Mr. Roberson appeared before the ICC at Corcoran for a “special

                                   3   SHU review.” Docket No. 79 at 71. Defendants Sandor and Mascarenas were on that ICC. The

                                   4   ICC noted that Mr. Roberson was endorsed to the Corcoran SHU by the CSR on July 30 to serve

                                   5   an indeterminate SHU term. The ICC noted that the RVR had been reissued and reheard, that Mr.

                                   6   Roberson had been found guilty of participation in a riot at the rehearing, and that the

                                   7   indeterminate SHU term “remains appropriate.” Id. The ICC vacated the 5-month determinate

                                   8   SHU term that had been assessed on July 19 and recommended instead a 6-month determinate

                                   9   SHU term to be followed by the indeterminate SHU term. Id. The ICC report stated that Mr.

                                  10   Roberson’s retention in the SHU was based on the fact that his “release to [General Population] at

                                  11   this time presents an immediate threat to the safety and security of self/others as well as the

                                  12   security of the institution.” Id.
Northern District of California
 United States District Court




                                  13           The CSR did not approve the 6-month determinate SHU term recommended by the ICC

                                  14   because there was no explanation as to why a term longer than the original 5-month SHU term

                                  15   should be imposed when the RVR was reheard. Id. at 72. The case was sent back to the ICC. Id.

                                  16           On December 5, 2012, the ICC thus convened again, vacated the 6-month SHU term

                                  17   imposed on October 31, and imposed a 5-month determinate SHU term in its place. Id. at 73. The

                                  18   ICC also determined to retain Mr. Roberson in the SHU on the indeterminate SHU term because

                                  19   his “release to [General Population] at this time presents an immediate threat to the safety and

                                  20   security of self/others as well as the security of the institution.” Id. The CSR approved the

                                  21   decision on December 26, 2012. Id. at 74.

                                  22

                                  23   8
                                         Mr. Roberson states that CCI Mascarenas, who was at the September 19 ICC hearing and typed
                                  24   up the ICC report, falsely wrote that Mr. Roberson had safety concerns. Docket No. 85 at 6. CCI
                                       Mascarenas states that she had a conversation with Mr. Roberson after the September 19 ICC
                                  25   hearing, during which Roberson told her she had made a mistake by typing that Mr. Roberson
                                       “stated that he does have safety concerns.” Docket No. 73 at 4. “When Roberson showed [her]
                                  26   the mistake, [she] immediately fixed it, adding the word ‘not’ and initialing the document.” Id.
                                       The ICC report comports with CCI Mascarenas’ statements: there is a handwritten interlineation
                                  27   of the word “not” so that the sentence on the September 19 ICC report in the file reads that Mr.
                                       Roberson “stated he does not have safety concerns.” Docket No. 79 at 90. CCI Mascarenas
                                  28   confirms that the electronic copy of the ICC report is now correct. Docket No. 73 at 4. There is
                                       no evidence that anything adverse ever occurred as a result of the mistake.
                                                                                        12
                                   1           On February 13, 2013, the ICC met again for a 180-day review of Mr. Roberson’s

                                   2   placement in the SHU, and determined that he would be released from the indeterminate SHU

                                   3   term effective that day due to him being disciplinary free for a while and maintaining a positive

                                   4   program. Id. at 82. The ICC recommended his transfer to a Level IV 180-degree design prison,

                                   5   but that he be retained in ad-seg until his transfer a 180-degree facility because his release to the

                                   6   less restrictive Level IV 270-degree design general population available at Corcoran “at this time

                                   7   presents an immediate threat to the safety and security of self/others as well as the security of the

                                   8   institution.” Id.

                                   9           On March 18, 2013, the CSR noted that Mr. Roberson had been released from his

                                  10   indeterminate SHU term and endorsed Mr. Roberson to the California Substance Abuse Treatment

                                  11   Facility-Level IV 180-degree facility. Docket No. 79 at 76. The CSR further approved Mr.

                                  12   Roberson’s retention in ad-seg pending the transfer. Id.
Northern District of California
 United States District Court




                                  13           Inmate movement record show that Mr. Roberson was transferred to the California

                                  14   Substance Abuse Treatment Facility on April 11, 2013. Docket No. 68 at 2, 15.

                                  15                               III.      VENUE AND JURISDICTION

                                  16           Venue is proper in the Northern District of California because some of the events or

                                  17   omissions giving rise to the complaint occurred at a prison in Monterey County, which is located

                                  18   within the Northern District. See 28 U.S.C. §§ 84, 1391(b). The Court has federal question

                                  19   jurisdiction over this action brought under 42 U.S.C. § 1983. See 28 U.S.C. § 1331.

                                  20                   IV.      LEGAL STANDARD FOR SUMMARY JUDGMENT

                                  21           Summary judgment is proper where the pleadings, discovery and affidavits show that there

                                  22   is “no genuine dispute as to any material fact and [that] the moving party is entitled to judgment as

                                  23   a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment “against a party

                                  24   who fails to make a showing sufficient to establish the existence of an element essential to that

                                  25   party’s case, and on which that party will bear the burden of proof at trial . . . since a complete

                                  26   failure of proof concerning an essential element of the nonmoving party’s case necessarily renders

                                  27   all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is

                                  28   material if it might affect the outcome of the lawsuit under governing law, and a dispute about
                                                                                         13
                                   1   such a material fact is genuine “if the evidence is such that a reasonable jury could return a verdict

                                   2   for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                   3          In a typical summary judgment motion, a defendant moves for judgment against a plaintiff

                                   4   on the merits of his claim. In such a situation, the moving party bears the initial burden of

                                   5   identifying those portions of the record which demonstrate the absence of a genuine dispute of

                                   6   material fact. The burden then shifts to the nonmoving party to “go beyond the pleadings, and by

                                   7   his own affidavits, or by the ‘depositions, answers to interrogatories, or admissions on file,’

                                   8   designate ‘specific facts showing that there is a genuine issue for trial.’” Celotex, 477 U.S. at 324.

                                   9          When a defendant moves for summary judgment on an affirmative defense on which he

                                  10   bears the burden of proof at trial, he must come forward with evidence which would entitle him to

                                  11   a directed verdict if the evidence went uncontroverted at trial. See Houghton v. South, 965 F.2d

                                  12   1532, 1536 (9th Cir. 1992).
Northern District of California
 United States District Court




                                  13          A verified complaint may be used as an opposing affidavit under Rule 56, as long as it is

                                  14   based on personal knowledge and sets forth specific facts admissible in evidence. See Schroeder

                                  15   v. McDonald, 55 F.3d 454, 460 & nn.10-11 (9th Cir. 1995) (treating plaintiff’s verified complaint

                                  16   as opposing affidavit where, even though verification not in conformity with 28 U.S.C. § 1746,

                                  17   plaintiff stated under penalty of perjury that contents were true and correct, and allegations were

                                  18   not based purely on his belief but on his personal knowledge). Mr. Roberson’s amended

                                  19   complaint is made under penalty of perjury and therefore is considered as evidence. See Docket

                                  20   No. 16 at 21.

                                  21          The court’s function on a summary judgment motion is not to make credibility

                                  22   determinations or weigh conflicting evidence with respect to a disputed material fact. See T.W.

                                  23   Elec. Serv. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). The evidence must

                                  24   be viewed in the light most favorable to the nonmoving party, and inferences to be drawn from the

                                  25   facts must be viewed in the light most favorable to the nonmoving party. See id. at 631.

                                  26                                         V.       DISCUSSION

                                  27   A.     Claim 1: Due Process Claims Regarding The September 6, 2012 Rehearing

                                  28          Mr. Roberson claims that his right to due process was violated by lieutenant Meredith at
                                                                                         14
                                   1   the September 6 rehearing on the RVR because there was not sufficient evidence to support the

                                   2   finding of guilt and lieutenant Meredith found him guilty after a correctional sergeant made a

                                   3   motion that Mr. Roberson interpreted to mean “no.” In his opposition to the motion for summary

                                   4   judgment, Mr. Roberson adds a claim that his due process rights were violated because lieutenant

                                   5   Meredith failed to address his request for evidence.

                                   6             The Due Process Clause of the Fourteenth Amendment of the U.S. Constitution protects

                                   7   individuals against governmental deprivations of life, liberty or property without due process of

                                   8   law. Interests that are procedurally protected by the Due Process Clause may arise from two

                                   9   sources: the Due Process Clause itself and laws of the states. See Meachum v. Fano, 427 U.S.

                                  10   215, 224-27 (1976). In the prison context, these interests are generally ones pertaining to liberty.

                                  11   Changes in conditions so severe as to affect the sentence imposed in an unexpected manner

                                  12   implicate the Due Process Clause itself, whether or not they are authorized by state law. See
Northern District of California
 United States District Court




                                  13   Sandin v. Conner, 515 U.S. 472, 484 (1995) (citing Vitek v. Jones, 445 U.S. 480, 493 (1980)

                                  14   (transfer to mental hospital), and Washington v. Harper, 494 U.S. 210, 221-22 (1990) (involuntary

                                  15   administration of psychotropic drugs)). Deprivations that are less severe or more closely related to

                                  16   the expected terms of confinement may also amount to deprivations of a protected liberty interest,

                                  17   provided that the liberty in question is one of “real substance.” See Sandin, 515 U.S. at 477-87.

                                  18   An interest of “real substance” will generally be limited to freedom from restraint that imposes an

                                  19   “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life”

                                  20   or “will inevitably affect the duration of [a] sentence.” Id. at 484, 487. The placement of an

                                  21   inmate in a highly restrictive housing setting may amount to a deprivation of a liberty interest of

                                  22   “real substance” within the meaning of Sandin. See Wilkinson v. Austin, 545 U.S. 209, 224

                                  23   (2005).

                                  24             When there is a deprivation of a liberty interest of real substance, the procedural

                                  25   protections to which the prisoner is entitled depend on whether the deprivation results from a

                                  26   disciplinary decision or an administrative decision. If it is a disciplinary decision, such as the

                                  27   September 6 RVR decision, the procedural protections required are: written notice, time to prepare

                                  28   for the hearing, a written statement of decision, allowance of witnesses and documentary evidence
                                                                                           15
                                   1   when not unduly hazardous, and aid to the accused where the inmate is illiterate or the issues are

                                   2   complex. Wolff v. McDonnell, 418 U.S. 539, 564-67 (1974). The Due Process Clause requires

                                   3   only that prisoners be afforded those procedures mandated by Wolff and its progeny; it does not

                                   4   require that prisons comply with their own, more generous procedures. See Walker v. Sumner, 14

                                   5   F.3d 1415, 1419–20 (9th Cir.1994), overruled on other grounds by Sandin v. Connor, 515 U.S.

                                   6   472. A prisoner's right to due process is violated “only if he [is] not provided with process

                                   7   sufficient to meet the Wolff standard.” Id. at 1420.

                                   8          There also must be some reliable evidence to support the disciplinary decision, see

                                   9   Superintendent v. Hill, 472 U.S. 445, 454 (1985); Cato v. Rushen, 824 F.2d 703, 704-05 (9th Cir.

                                  10   1987). “Ascertaining whether [the some evidence] standard is satisfied does not require

                                  11   examination of the entire record, independent assessment of the credibility of witnesses, or

                                  12   weighing of the evidence. Instead, the relevant question is whether there is any evidence in the
Northern District of California
 United States District Court




                                  13   record that could support the conclusion reached” by the disciplinary hearing officer.

                                  14   Superintendent v. Hill, 472 U.S. at 455-56. This standard is considerably lower than that

                                  15   applicable in criminal trials. See id. at 456.

                                  16          Mr. Roberson fails to show a triable issue of fact on his claim that lieutenant Meredith’s

                                  17   disciplinary decision on September 6 was not supported by sufficient evidence. The evidence

                                  18   lieutenant Meredith considered at the rehearing included C/O Murphy’s RVR report that Roberson

                                  19   ran into the riot and fought with other inmates. See Docket 79 at 63. Lieutenant Meredith’s

                                  20   decision finding Mr. Roberson guilty of participating in a riot passes the minimally stringent

                                  21   “some evidence” test. There was some reliable evidence to support the disciplinary decision,

                                  22   notwithstanding the existence of evidence that Mr. Roberson had denied involvement and other

                                  23   inmate-witnesses had stated that he was not involved in the fighting. “The Federal Constitution

                                  24   does not require evidence that logically precludes any conclusion but the one reached by the

                                  25   disciplinary board.” Superintendent v. Hill, 472 U.S. at 457.

                                  26          At first blush, one might think that Mr. Roberson’s denial of responsibility and his

                                  27   evidence that other inmates denied his involvement in the create triable issues of fact here. They

                                  28   do not do so, however, because both the court and a properly-instructed jury in this case would
                                                                                         16
                                   1   have to apply the same rule from Superintendent v. Hill to determine whether there was a due

                                   2   process violation. The question for the court -- or for a jury -- is not whether Mr. Roberson was

                                   3   guilty of the offense; instead, the question is whether there was some evidence to support

                                   4   lieutenant Meredith’s decision. The reviewing court (or a jury considering such a claim) cannot

                                   5   reweigh the evidence but instead must consider only whether there was some evidence in the

                                   6   record to support the prison hearing officer's conclusion. Superintendent v. Hill does not permit

                                   7   such a re-weighing of the evidence by the court or by a jury. Instead, the decision is upheld if

                                   8   “there is any evidence in the record that could support the conclusion reached by the disciplinary

                                   9   board.” Id. at 455-56. On the evidence in the record before this Court, no reasonable juror could

                                  10   find that there was not some evidence to support the September 6 disciplinary decision.

                                  11          Mr. Roberson also claims that his right to due process was violated because lieutenant

                                  12   Meredith found him guilty and ended the hearing after a correctional sergeant made a motion
Northern District of California
 United States District Court




                                  13   behind his back that Mr. Roberson interpreted to mean “no.” The correctional sergeant and

                                  14   lieutenant Meredith deny that this motion was made. The dispute of fact is not material a gesture

                                  15   made by a staff member during a hearing would not violate Wolff. Mr. Roberson was given an

                                  16   adequate opportunity to be heard and there was some evidence to support the ruling.

                                  17          Mr. Roberson urges, that if he had been given an opportunity, he could have presented the

                                  18   CDCR-8129 showing that a correctional officer removed Brown, Davis, and Richardson from Mr.

                                  19   Roberson’s list of enemies on April 23, 2012, and that evidence (i.e., their removal from the list)

                                  20   would have shown that he did not fight with those three inmates during the riot, contrary to C/O

                                  21   Murphy’s statement in the RVR. See Docket No. 85 at 4. But Mr. Roberson misreads the CDCR-

                                  22   812: that form shows that those three inmates were added to the list of Mr. Roberson’s non-

                                  23   confidential enemies list rather than deleted from it. Docket No. 16 at 27.

                                  24          Mr. Roberson also urges that he could have submitted medical reports and incident reports,

                                  25   although there is no evidence that the hearing officer did not already have those documents;

                                  26
                                  27
                                       9
                                         A CDCR-812 is the form number for a document labeled “Notice of Critical Case Information –
                                       Safety of Persons (Non-Confidential Enemies). See Docket No. 16 at 27. The form has a section
                                  28   for “non-confidential enemies” and a section for “deletion of prior enemies” on which other
                                       inmates’ names and information may be entered by staff.
                                                                                       17
                                   1   indeed, copies were reviewed by Mr. Roberson in the hearing. Mr. Roberson urges that the

                                   2   medical reports showed that he did not have any injuries, blood, or pepper-spray on him, and this

                                   3   would have undermined C/O Murphy’s report that Mr. Roberson was involved. Docket No. 85 at

                                   4   4; see Docket No. 16-2 at 10; Docket No. 16-3 at 1. But many of the other participants in the riot

                                   5   also did not have injuries or pepper-spray on them, according to their medical reports. See Docket

                                   6   No. 16-3 at 6-11, 16-20, 24-27. Mr. Roberson also wanted to show that other correctional officers

                                   7   did not mention him in their reports about the riot. The medical reports and the other correctional

                                   8   officers’ reports were available to hearing officer Meredith, and the hearing report states that the

                                   9   RVR (i.e., C/O Murphy’s report describing Mr. Roberson’s specific acts) and Incident Log

                                  10   Number SVSP-FY-12-04-0356 (i.e., the aggregation of reports about the overall riot) were made

                                  11   available before the hearing and “were reviewed by Inmate Roberson in the hearing.” Docket No.

                                  12   79 at 63. Insofar as Mr. Roberson wanted to argue about the inferences to be drawn from the
Northern District of California
 United States District Court




                                  13   evidence, Wolff does not require that the inmate be allowed to make arguments from the evidence.

                                  14          In his opposition to the motion for summary judgment, Mr. Roberson claims that his

                                  15   request for evidence was not adequately addressed by lieutenant Meredith. The evidence is

                                  16   undisputed that: (1) the IE report for the rehearing stated that Mr. Roberson did not request any

                                  17   evidence; (2) lieutenant Meredith wrote in the rehearing decision that the IE report for the

                                  18   rehearing did not include any request by Mr. Roberson for evidence; (3) lieutenant Meredith

                                  19   addressed Mr. Roberson’s photo requests made at the hearing – denying the request for photos of

                                  20   all inmates involved in the riot because C/O Murphy had identified Mr. Roberson by name as a

                                  21   participant and the identities of other participants was immaterial to Mr. Roberson’s guilt or

                                  22   innocence, and denying the request for photos of weapons as irrelevant in that Roberson “was not

                                  23   charged with any weapons related offense.” Docket No. 79 at 64. Hearing officer Meredith did

                                  24   not mention the request for “camera footage” that Mr. Roberson had asked the IE for before the

                                  25   original hearing. But Mr. Roberson does not think there is any camera footage and presents no

                                  26   evidence that there is camera footage of the riot. Indeed, he stated under penalty of perjury: “As

                                  27   prison officials admit, the incident was not captured on camera. Officials acknowledge the camera

                                  28   system was not working.” Docket No. 1 at 6. If video footage did not exist – as Mr. Roberson
                                                                                         18
                                   1   indicates was the case – no reasonable jury could find a violation of his right to present such

                                   2   evidence. Moreover, even if there was video footage, Mr. Roberson had not asked the IE to gather

                                   3   it for the rehearing. Although an inmate has the right under Wolff to present documentary

                                   4   evidence in support of his defense, that right is limited by correctional and institutional concerns.

                                   5   See Wolff, 418 U.S. at 566. A legitimate correctional concern is the prompt resolution of

                                   6   disciplinary charges. See generally id. (“Prison officials must have the necessary discretion to

                                   7   keep the hearing within reasonable limits”). Thus, while Wolff requires that an inmate be allowed

                                   8   to present evidence, it does not command that he be allowed unlimited time in which to do so or to

                                   9   spring a request at the rehearing that the hearing officer consider evidence not already gathered.

                                  10   On the evidence in the record, no reasonable jury could find that there was a violation of the Wolff

                                  11   requirement that the inmate be allowed to present documentary evidence in his defense.

                                  12          On the evidence in the record, no reasonable jury could find in Mr. Roberson’s favor on
Northern District of California
 United States District Court




                                  13   his due process claims against lieutenant Meredith based on the September 6, 2012 rehearing.

                                  14   Lieutenant Meredith thus is entitled to judgment as a matter of law in his favor.

                                  15   B.     Claims 2 and 3: Due Process Claims Based On The Failure To Prevent Mr. Roberson’s

                                  16          Transfer To, and Retention In, the Corcoran SHU

                                  17          The center of this action is Mr. Roberson’s contention that he should not have been sent to

                                  18   the SHU because the original disciplinary decision had been set aside. Mr. Roberson’s theory of a

                                  19   constitutional violation is based on the sequence of events. The pertinent dates in 2012 are these:

                                  20
                                                      Date            Event
                                  21
                                                      June 1          RVR hearing, at which Roberson is found guilty.
                                  22
                                                      July 19         ICC hearing, at which 5-month SHU term is assessed
                                  23                                  for the RVR, indeterminate SHU term is assessed for
                                                                      disruptive behavior, and transfer to Corcoran SHU is
                                  24                                  recommended.
                                  25                  August 3        Inmate appeal is granted in part: RVR is vacated and
                                                                      must be reissued and reheard.
                                  26
                                                      August 14       RVR is reissued.
                                  27
                                                      August 22       5-month SHU term expires; Roberson remains in ad-
                                  28                                  seg.
                                                                                         19
                                   1                  September 6 RVR rehearing, at which Roberson is again found
                                                                  guilty and assessed a 90-day loss of credits.
                                   2
                                                      September 11 Roberson is transferred to Corcoran SHU
                                   3

                                   4          Mr. Roberson’s theory is that the July 19 SHU placement decision, which flowed from the

                                   5   disciplinary offense, had to be vacated when the June 1 disciplinary decision was vacated even

                                   6   though he later was found guilty at a rehearing on September 6, days before he actually was sent

                                   7   to the SHU. Relying on that theory, he claims that Defendants violated his right to due process by

                                   8   not preventing his transfer to the SHU on September 11 and not removing him from the SHU once

                                   9   he got there. His claims find little support in the case law. Hence, qualified immunity must be

                                  10   considered.

                                  11          1.      Qualified Immunity Standards

                                  12          The defense of qualified immunity protects “government officials . . . from liability for
Northern District of California
 United States District Court




                                  13   civil damages insofar as their conduct does not violate clearly established statutory or

                                  14   constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

                                  15   U.S. 800, 818 (1982).10 The doctrine of qualified immunity attempts to balance two important and

                                  16   sometimes competing interests: “the need to hold public officials accountable when they exercise

                                  17   power irresponsibly and the need to shield officials from harassment, distraction, and liability

                                  18   when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). The

                                  19   doctrine thus intends to take into account the real-world demands on officials in order to allow

                                  20   them to act “swiftly and firmly” in situations where the rules governing their actions are often

                                  21   “voluminous, ambiguous, and contradictory.” Mueller v. Auker, 576 F.3d 979, 993 (9th Cir. 2009)

                                  22   (citation omitted).

                                  23          To determine whether a government official is entitled to qualified immunity, courts must

                                  24

                                  25
                                       10
                                         Mr. Roberson argues that Defendants are not entitled to qualified immunity because they “are
                                       not government officials. They are all state actors under the color of state law.” Docket No. 84 at
                                  26   41. He misunderstands the law. Defendants are government officials covered by the doctrine of
                                       qualified immunity because they are state actors who were serving a governmental purpose, i.e.,
                                  27   they were state prison employees serving the governmental goal of managing prisoners at the
                                       prisons at which they worked. Cf. Bracken v. Okura, 869 F.3d 771, 776 (9th Cir. 2017) (qualified
                                  28   immunity would not be available when a government officer uses the badge of his authority in
                                       service of a private non-governmental goal).
                                                                                        20
                                   1   consider (1) whether the official’s conduct violated a constitutional right, and (2) whether that

                                   2   right was “clearly established” at the time of the alleged misconduct. Pearson, 555 U.S. at 232.

                                   3   Courts may “exercise their sound discretion in deciding which of the two prongs of the qualified

                                   4   immunity analysis should be addressed first in light of the circumstances in the particular case at

                                   5   hand.” Id. at 236.

                                   6          “An officer cannot be said to have violated a clearly established right unless the right’s

                                   7   contours were sufficiently definite that any reasonable official in [his] shoes would have

                                   8   understood that he was violating it, meaning that existing precedent . . . placed the statutory or

                                   9   constitutional question beyond debate.” City and County of San Francisco, Cal. v. Sheehan, 135

                                  10   S. Ct. 1765, 1774 (2015) (alteration and omission in original; citation omitted). See, e.g., Carroll

                                  11   v. Carman, 135 S. Ct. 348, 350 (2014) (citations omitted) (law not clearly established whether

                                  12   officer may conduct a ‘knock and talk’ at any entrance to a home that is open to visitors, rather
Northern District of California
 United States District Court




                                  13   than only the front door); Hines v. Youseff, 914 F.3d 1218, 1229 (9th Cir. 2019) (defendants

                                  14   entitled to qualified immunity where “the specific right that the inmates claim in these cases—the

                                  15   right to be free from heightened exposure to Valley Fever spores—was not clearly established at

                                  16   the time”); Horton v. City of Santa Maria, 915 F.3d 592, 600-01 (9th Cir. 2019) (officer entitled to

                                  17   qualified immunity on failure-to-protect claim from pretrial detainee who attempted to hang

                                  18   himself because there was conflicting information as to whether he was suicidal and the case law

                                  19   “was simply too sparse, and involved circumstances too distinct from those in this case, to

                                  20   establish that a reasonable officer would perceive a substantial risk that [detainee] would

                                  21   imminently attempt suicide”). The plaintiff “‘bears the burden of showing that the right at issue

                                  22   was clearly established.’” Emmons v. City of Escondido, 921 F.3d 1172, 1174 (9th Cir. 2019).

                                  23          The Supreme Court “has repeatedly told courts—and the Ninth Circuit in particular—not

                                  24   to define clearly established law at a high level of generality.” Kisela v. Hughes, 138 S. Ct. 1148,

                                  25   1152 (2018) (per curiam) (officer entitled to qualified immunity for shooting a woman who was

                                  26   armed with a large knife, was ignoring officers’ orders to drop the weapon, and was within

                                  27   striking distance of her housemate; prior cases on excessive force did not clearly establish that it

                                  28   was unlawful to use force under these circumstances where officer may not have been in apparent
                                                                                         21
                                   1   danger but believed woman was a threat to her housemate); Mullenix v. Luna, 136 S. Ct. 305, 308-

                                   2   312 (2015) (officer entitled to qualified immunity for firing at fleeing suspect in high speed car

                                   3   chase who had threatened to shoot officers involved in his pursuit because it was not clearly

                                   4   established that Fourth Amendment prohibited officer’s conduct in the situation she confronted;

                                   5   rejecting as too broad and general circuit’s Fourth Amendment formulation that officer may not

                                   6   use deadly force against a fleeing felon who does not pose a sufficient threat of harm to the

                                   7   officers or others); Sheehan, 135 S. Ct. at 1768 (officers entitled to qualified immunity because the

                                   8   general Fourth Amendment “objective reasonableness” standard for excessive force was too

                                   9   general and there was no clearly established law regarding whether the officers’ failure to

                                  10   accommodate or consider that the suspect was mentally ill violated the Constitution).

                                  11          2.      The Claimed Right Is Not A “Clearly Established Right”

                                  12                  a.      Procedural Protections For Segregated Housing Placement/Retention
Northern District of California
 United States District Court




                                  13          As mentioned earlier in this order, the federal right to due process does not require a state

                                  14   prison to comply with its own procedures that might be more generous than those federally

                                  15   required. See Walker, 14 F.3d at 1419-20. In other words, “‘if state procedures rise above the

                                  16   floor set by the due process clause, a state could fail to follow its own procedures yet still provide

                                  17   sufficient process to survive constitutional scrutiny.’” Id. at 1420 (quoting Rogers v. Okin, 738

                                  18   F.2d 1, 8 (1st Cir. 1984)). This point is critical, because it shows the futility of most of Mr.

                                  19   Roberson’s argument. He argues repeatedly about procedures that supposedly were required by

                                  20   the CDCR’s Department Operations Manual and the California Code of Regulations. Although

                                  21   those rules and regulations might help one understand how the disciplinary and classification

                                  22   procedures operated, they are basically beside the point when it comes to figuring out what is

                                  23   required to satisfy the federal constitution’s right to due process. Instead, this Court must focus on

                                  24   caselaw applying the constitution to understand the procedural requirements necessary to satisfy

                                  25   the federal right to due process.

                                  26          The federal right to due process is a procedural right with respect to placement in

                                  27   disciplinary segregation or administrative segregation when such placement deprives the inmate of

                                  28   a liberty interest of “real substance.” See Sandin, 515 U.S. at 477-87. As mentioned earlier, the
                                                                                         22
                                   1   protections required by due process for disciplinary segregation are: written notice, time to prepare

                                   2   for the hearing, a written statement of decision, allowance of witnesses and documentary evidence

                                   3   when not unduly hazardous, and aid to the accused where the inmate is illiterate or the issues are

                                   4   complex. Wolff, 418 U.S. at 564-67. There also must be some reliable evidence to support the

                                   5   disciplinary decision, see Superintendent v. Hill, 472 U.S. at 454; Cato v. Rushen, 824 F.2d at

                                   6   704-05.

                                   7           “[A] lesser quantum of process is due when a prisoner is placed in administrative

                                   8   segregation than is required by Wolff.” See Toussaint v. McCarthy, 801 F.2d 1080, 1099 (9th Cir.

                                   9   1986) (citing Hewitt v. Helms, 459 U.S. 460, 476 (1983)). For an administrative decision, due

                                  10   process requires that prison officials hold an informal nonadversary hearing within a reasonable

                                  11   time after the prisoner is segregated, inform the prisoner of the reason segregation is being

                                  12   considered, and allow the prisoner to present his views. Toussaint, 801 F.2d at 1100, 1104-05.
Northern District of California
 United States District Court




                                  13   There also must be some evidence to support the prison officials’ decision. Superintendent v. Hill,

                                  14   472 U.S. at 455.

                                  15           During the relevant time period in 2012-2013, the law was not clearly established that

                                  16   periodic review of an inmate’s confinement in segregated housing was constitutionally necessary.

                                  17   Brown v. Oregon Dept. of Corr., 751 F.3d 983, 989 (9th Cir. 2014). In Brown, which was decided

                                  18   on April 24, 2014, the Ninth Circuit determined that prison officials were entitled to qualified

                                  19   immunity against a prisoner’s claim that his right to due process was violated by his 27-month

                                  20   placement in an intensive management unit without meaningful post-placement periodic reviews.

                                  21   See id. at 989-90 (“Although we conclude that a lengthy confinement without meaningful review

                                  22   may constitute atypical and significant hardship, our case law has not previously so held, and we

                                  23   cannot hold defendants liable for the violation of a right that was not clearly established at the time

                                  24   the violation occurred.”)

                                  25           The one case the Court has located that has some similar facts to Mr. Roberson also has

                                  26   some critical facts that distinguish it and render it of little applicability in deciding the specific

                                  27   question presented here. In Jackson v. Carey, 353 F.3d 750 (9th Cir. 2003), the plaintiff served a

                                  28   determinate SHU term based on a disciplinary decision that had been vacated but never reheard.
                                                                                           23
                                   1   There, a 1-year SHU term was assessed after he was found guilty of a disciplinary offense. The

                                   2   disciplinary decision was vacated and ordered reheard, id. at 753, but the RVR was never reissued

                                   3   or reheard and the inmate was nonetheless sent to the SHU. Id. at 753-54. At the time of the

                                   4   inmate’s transfer to the SHU in Jackson, there was no extant guilty finding to support the SHU

                                   5   term. Id. at 754. Jackson held that the complaint adequately alleged a due process claim that the

                                   6   plaintiff had been subjected to an atypical and significant hardship without due process because

                                   7   the rehearing never took place and there was no finding of guilt. See id. at 756-57. Jackson does

                                   8   not provide the clearly established law that governs the issue presented in the present case

                                   9   because, unlike the plaintiff in Jackson, Mr. Roberson did have a rehearing and had been found

                                  10   guilty before he entered the SHU and while he remained there.

                                  11          Neither Wolff nor Toussaint, nor any of the related cases, say anything about what must

                                  12   occur regarding an indeterminate SHU term after a related disciplinary decision is set aside. The
Northern District of California
 United States District Court




                                  13   cases do not hold that prison officials may not send an inmate to serve an indeterminate SHU term

                                  14   after a related disciplinary decision is vacated, reheard, and results in a new finding of guilt. The

                                  15   Court thus concludes that Wolff and Toussaint do not provide a “clearly established right” to avoid

                                  16   placement in the SHU under the circumstances present here. The Court thus must look elsewhere

                                  17   to search for such a “clearly established right,” if one even exists.

                                  18                  b.      Wrongful-detention cases

                                  19          In the order of service, the Court relied on wrongful-detention cases to determine that a

                                  20   cognizable due process claim had been pled by Mr. Roberson.

                                  21                  “A wrongful detention can ripen into a due process violation if ‘it
                                                      was or should have been known [by the defendant] that the
                                  22                  [plaintiff] was entitled to release.’” Gant v. County of Los Angeles,
                                                      772 F.3d 608, 620 (9th Cir. 2014); see e.g., id. at 622-23 (arrestee
                                  23                  detained on a warrant meant for another man with same name
                                                      plausibly alleged a due process violation by County which should
                                  24                  have known he was not the person for whom warrant was intended);
                                                      Garcia v. County of Riverside, 817 F.3d 635, 640 (9th Cir. 2016)
                                  25                  (allowing due process claim for excessive detention based on law
                                                      enforcement’s failure to investigate an arrestee’s claim of mistaken
                                  26                  identity).
                                  27                  Mr. Roberson alleges that some Defendants failed to prevent his
                                                      transfer to the Corcoran SHU where he would have to serve the
                                  28                  SHU term that should have been vacated when the underlying
                                                                                         24
                                                      disciplinary decision was set aside, and some other Defendants at
                                   1                  the Corcoran SHU failed to release him from the SHU when he
                                                      alerted them that his SHU term should have been vacated when the
                                   2                  underlying disciplinary decision was set aside. Giving the pro se
                                                      amended complaint the liberal construction to which it is entitled, a
                                   3                  cognizable due process claim is stated.
                                   4   Docket No. 17 at 3-4.

                                   5          Although those wrongful-detention cases were sufficient to allow Mr. Roberson’s claims

                                   6   to get past the screening stage of the action, they do not provide a “clearly established right” such

                                   7   that Defendants can be held liable in damages under the under the circumstances of this case. The

                                   8   Gant and Garcia cases do not help Mr. Roberson avoid summary judgment on the qualified

                                   9   immunity defense because they are factually distinguishable in important respects. Both Gant and

                                  10   Garcia are arrestee cases, not cases involving someone already in prison, and both were cases of

                                  11   mistaken identity -- police had arrested the wrong man in each case. More importantly, the

                                  12   plaintiffs in Gant and Garcia were entitled to release from custody because they should not have
Northern District of California
 United States District Court




                                  13   been arrested, whereas Mr. Roberson’s claimed entitlement to avoid being sent to the SHU was at

                                  14   best arguable. Cf. Rivera v. County of Los Angeles, 745 F.3d 384, 390-91 (9th Cir. 2014)

                                  15   (rejecting wrongful-detention claim where there was a mistaken identity, but the arrestee closely

                                  16   resembled the warrant subject and deputies reasonably concluded that he was the true warrant

                                  17   subject); id. at 391-92 (“Unsupported claims of mistaken identity, by themselves, do not trigger a

                                  18   duty to investigate further.”).

                                  19          Gant, Garcia, and Rivera do not provide a clearly established right to avoid placement in

                                  20   the SHU when the indeterminate SHU term is based on a disciplinary decision that has been

                                  21   vacated but reheard and resulted in a guilty finding. These wrongful-detention cases which do not

                                  22   involve placement of inmates in any kind of SHU did not “place the statutory or constitutional

                                  23   question [in this case] beyond debate.” Sheehan, 135 S. Ct. at 1774.

                                  24                  c.       Other cases

                                  25          Mr. Roberson has not identified, nor has the Court found, any case that discusses or holds

                                  26   that prison officials must vacate or otherwise set aside an indeterminate SHU term after a related

                                  27   disciplinary decision is set aside pending rehearing. Likewise, no case has been found holding

                                  28   that an inmate may not be placed in a SHU to serve an indeterminate term when a related
                                                                                         25
                                   1   disciplinary decision has been vacated, reheard, and resulted in a guilty finding at the rehearing.

                                   2   On the other hand, the Court has found a few cases that, by analogy, support the view that

                                   3   Defendant prison officials could have reasonably believed their actions lawful.

                                   4          One such case is Griffin v. Gomez, 741 F.3d 10 (9th Cir. 2014), which criticized a district

                                   5   court for failing to consider intervening events when the district court commanded compliance

                                   6   with an order. In Griffin, the Ninth Circuit held that the district court abused its discretion in

                                   7   ordering prison officials to comply with a 3-year old order to release a prisoner from the SHU

                                   8   where intervening events (after that 3-year old order issued but before the district court ordered

                                   9   compliance with it several years later) showed that the prisoner actually belonged in the SHU.11

                                  10   Prison officials reading the Griffin case reasonably could have understood that Mr. Roberson’s

                                  11   SHU placement was lawful based on the fact that the vacation of the original RVR decision was

                                  12   on procedural grounds and the fact that Mr. Roberson had been found guilty again at the rehearing
Northern District of California
 United States District Court




                                  13   on the RVR before he was sent to the SHU. Cf. Gikas v. Zolin, 6 Cal. 4th 841, 852-57 (Cal. 1993)

                                  14   (although “acquittal” in criminal case requires immediate reinstatement of a license that has been

                                  15   suspended by the DMV for drunk driving, a person is “acquitted” within the meaning of the statute

                                  16   only if the trial court’s ruling rules in driver’s favor on one or more of the factual elements of the

                                  17   crime; a dismissal based on a suppression motion is not an acquittal).

                                  18          Mr. Roberson’s due process claims regarding his SHU terms rests on the premise that the

                                  19   SHU terms, which flowed from the disciplinary offense, had to be vacated when the disciplinary

                                  20   decision was vacated. Mr. Roberson has not identified any case that is even close to being

                                  21
                                       11
                                  22      In Griffin v. Gomez, the district court ordered in 2006 that the prisoner be released from the
                                       Pelican Bay SHU after concluding that his indefinite retention there as a gang member was
                                  23   unconstitutional because there was no current evidence of continued gang activity. 741 F.3d at 14.
                                       Before that 2006 order issued, the prisoner had been sent to federal custody to face trial as “a
                                  24   defendant in a massive federal RICO case” premised on his activities in the prison gang. After he
                                       was convicted in 2007 in the federal case of conspiring to engage in multiple murders on behalf of
                                  25   his gang, the prisoner was returned to state custody and put in the Pelican Bay ad-seg unit for an
                                       investigation of his gang status. Id. at 15-16. The prisoner moved to enforce the 2006 order that
                                  26   he be released from the SHU; the district court granted the motion. Id. The Ninth Circuit strongly
                                       criticized the district court for failing to take into account the changed intervening circumstances –
                                  27   i.e., that the prisoner had been convicted of conspiracy to commit several murders on behalf of the
                                       gang after the district court had ordered his release from the SHU for gang inactivity in 2006 –
                                  28   when the district court twice (in 2009 and again in 2011) ordered prison officials to comply with
                                       the 2006 order to release the prisoner. See id. at 18-20.
                                                                                             26
                                   1   controlling authority on the question of whether the federal right to due process requires that an

                                   2   administrative placement decision be vacated when prison officials order a do-over of a related

                                   3   disciplinary charge. In short, even assuming arguendo that there is a right to have a SHU term

                                   4   vacated when the related disciplinary decision is set aside, “the right’s contours were not

                                   5   sufficiently definite that any reasonable official in [Defendants’] shoes would have understood that

                                   6   [they were] violating it.” Sheehan, 135 S. Ct. at 1774. Similarly, he has not identified any case

                                   7   that is even close to holding that the federal right to due process prohibits an inmate’s placement

                                   8   and retention in the SHU when the indeterminate SHU term is related to a disciplinary decision

                                   9   that has been vacated, reheard, and resulted in a new guilty finding. Defendants therefore are

                                  10   entitled to qualified immunity on Mr. Roberson’s claims that his right to due process was violated

                                  11   when Defendants failed to prevent his transfer to the SHU and failed to remove him from the

                                  12   SHU.
Northern District of California
 United States District Court




                                  13                                       VI.      CONCLUSION

                                  14          For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED.

                                  15   Docket No. 64. Defendant Meredith is entitled to judgment as a matter of law in his favor on the

                                  16   merits of Mr. Roberson’s due process claim against him. All other defendants are entitled to

                                  17   judgment as a matter of law in their favor on the basis of qualified immunity. The clerk shall enter

                                  18   judgment and close the file.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: July 9, 2019

                                  23

                                  24                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
                                                                                        27
